400 Howard Street P.O.Box 7101 San Francisco, CA 94105 Tel+1 www.blackrock.com February 7, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:iShares, Inc. File Nos. 033-97598; 811-09102 Application for Withdrawal Pursuant to Rule 477 under the Securities Act of 1933 Gentlemen/Madam: Pursuant to Rule477 under the Securities Act of 1933 (the “Act”), iShares, Inc. (the “Company”) hereby requests the withdrawal of the Company’s post-effective amendments filed with respect to: iShares MSCI Emerging Markets Small Cap Index Fund (the “Fund”) Series Identifier:S000019125 The Company filed the following post-effective amendments relating to the Fund on the dates shown: 485APOS April 27, 2010 485BXTJuly 9, 2010 485BXTAugust 6, 2010 485BXTSeptember 2, 2010 485BXTSeptember 30, 2010 485BXTOctober 28, 2010 485BXTNovember 24, 2010 485BXTDecember 22, 2010 485BXTJanuary 20, 2011 Each of the filings listed related to a prospectus and Statement of Additional Information exclusively to the Fund.The Company made the filing on April 27, 2010 for the purpose of adding the Fund as a new series of the Company.The eight additional filings were made for the purpose of delaying the automatic effectiveness date of the amendment.As of the last filing shown, the amendment was scheduled to become effective on February 18, 2011. Subsequent to these filings, the Company decided not to go forward with the offering of the Fund as a series of the Company.No securities were sold in connection with this offering. If you have any questions, please call Andrew Josef of BlackRock at (415) 670-2059 or Benjamin Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124. Very Truly Yours, iShares, Inc. By:/s/ Eilleen M. Clavere Eilleen M. Clavere Secretary
